DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 & 11 have been amended. Claims 6 & 15 have been cancelled. Claims 1-11, 13, and 15-17 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

Claim limitations of claims 1, 2, 11, and 13 mention “high speed” interfaces. A “high speed” interface will be interpreted as an interface that uses any communication protocol. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim limitation “a cable coupled to the optional interconnect module” is considered indefinite because it is unclear if “a cable” is the same as “for plugging in a routing cable” of claim 1, which claim 17 is dependent on. 
Applicant’s Specification filed 12/18/2020 discloses in Paragraphs [0030] & [0031] that the top-side pluggable connector connects to a processor via a cable. 
Thus, it is unclear if the cable of claim 17 is the same as the routing cable of claim 1. Examiner suggests amending the limitation as “the cable coupled to the optional interconnect module”, thereby indicating that they are the same cable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 10-11, 13, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2015/0134868) in view of Swaminathan (US 2014/0268577) in further view of Alcorn (US 2018/0006391).

Regarding claim 1, Shaeffer teaches a system (Fig. 2 Board System containing Interposer 100 of Fig. 3) comprising: a processor (Fig. 2 & Fig. 3, Processor 180) coupled to a first connection (Fig. 3, 132, Processor Link); a memory module (Fig. 2 & Fig. 3, Memory 168; Paragraph 0035, the link operates as a high-speed, dedicated memory link between the processor 180 and the memory 168 dedicated to the socket 166 of the socket interposer) coupled to a second connection (Fig. 3, Connector 120’ from DDR PHY 126); and an interposer (Fig. 2 & Fig. 3, 100, Socket Interposer) coupled to the first connection and the second connection, the interposer including an optional interconnect module (Fig. 3, 126, DDR PHY; Paragraph 0039, When the mode select switch 112 selects the inter-processor communication mode, an inter-processor communication path is followed from the mode select switch 112 comprising the processor link controller 114 coupled to the router 116, and the router 116 coupled to the cores and caches 118; i.e. Path of 132 avoids PHY 126), socket pins (Paragraph 0025, connectors 120 include a number of pins having a configuration, or form factor, configured to fit the processor socket 166 on the computer system 150.  Stated differently, the socket interposer 100 may be plugged into the processor socket 166 and will function within the computer system 150), and a memory controller circuit (Fig. 3, 124, Memory Controller; Paragraph 0031, the multi-modal I/O interface of the socket interposer 100' may comprise a processor link 132, a mode select switch 112, a processor link controller 114, a router 116, cores and caches 118, a memory link protocol translation block 120, a multi-port memory controller 124, and a double data rate (DDR) physical interface (PHY) 126), wherein the memory controller circuit receives signals from the processor, using the first connection, and transmits the received signals to the memory module, using the second connection (Fig. 3 Path from Processor to Memory Controller 124 to Memory 168; Paragraph 0040, memory mode path from the mode select switch 112 comprises the memory link protocol translation block 120 coupled to the memory controller 124, and the memory controller 124 coupled to the DDR PHY 126.  The memory mode provides lower latency and direct access from the processor 180 to the dedicated memory 168).
Shaeffer teaches a circuit board containing two processor sockets and capable of accepting an interposer into a socket with pins and an optional interconnect. Shaeffer does not explicitly teach the optional interconnect being a copper-based pluggable interface on the top of the interposer and the pins being on the bottom of the interposer. 
Swaminathan teaches an interposer (Figs. 3A/B, 300 & Fig. 4, 406; Paragraph 0029, With the first connector pair 302 decoupled, the connector assembly 122 has an disconnected connector assembly height 404 that may extend from the side 118 or 120 of the chip package 102, 202, as appropriate, to the side 406 of the interposer 300); wherein the optional interconnect module (Fig. 3A, 306, First Optional Connector is on top of interposer 300 with second optional connector on bottom surface) protrudes from a top surface of the interposer and provides a high speed pluggable interface on the top surface of the interposer (Paragraph 0026, the second connector pairs 306 are single row connectors, such as a linear edge connector (LEC)) for plugging in a routing cable (Fig. 3A, 124, Cable; Paragraph 0025, connector assembly 122 includes two second connector pairs 306 for coupling the cable 124 to the connector assembly 122), and wherein the socket pins are located on a bottom surface of the interposer (Fig. 4, 302; Paragraph 0026, the first connector pair 302 is configured to have relatively low resistance to insertion and removal of the connector pairs 302. In various examples, the connector pair 302 is a low insertion force (LIF) connector pair… Paragraph 0027, the first connector pair 302 includes a first connector 400 or "interposer connector" and a second connector 402 or a "package connector"… the first connector 400 may include conductive members or may be a male connector while the second connector 402 may not include conductive members or may be a female connector). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Swaminathan and include a pluggable interface for a cable on the top of the interposer and the socket pins of Shaeffer on the bottom of the interposer.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow chip packages to efficiently utilize circuit board space (See Swaminathan: Paragraph 0013) use cable-based communication without obstruction by additional componentry (See Swaminathan: Paragraph 0012). 
Neither Shaeffer nor Swaminathan explicitly teach the pluggable interface is copper based. 
Alcorn teaches a copper-based high speed pluggable interface for plugging in a routing cable (Paragraph 0053, the side of the interposer (202) opposite the PCB (109) would be coupled to a cable since the OCULINK connector is a small cable form factor that supports optical and copper signal transfer mediums), and wherein the socket pins are located on a bottom surface of the interposer (Fig. 3, 301, Pins). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Alcorn and include a copper-based interface connector.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used conductive metal for a connector composition/material, thus complying with industry standards for highly-conductive connectors.

Regarding claim 2, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches wherein the first connection is a high speed connection that supports a compute express link (CXL) interface or a Peripheral Component Interconnect Express (PCIe) interface (Fig. 3, 132, Processor link; Paragraph 0033, the processor link 132 could be any high-speed link generally used for another purpose.  Examples include an I/O link (e.g., PCIe)).

Regarding claim 5, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches wherein the optional interconnect module (Fig. 3, 126, DDR PHY) is for the first connection (Paragraph 0039, When the mode select switch 112 selects the inter-processor communication mode, an inter-processor communication path is followed from the mode select switch 112 comprising the processor link controller 114 coupled to the router 116, and the router 116 coupled to the cores and caches 118; i.e. Path of 132 avoids PHY 126). 

Regarding claim 7, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches the system further comprising: a motherboard (Fig. 2, 160, Circuit Board) including two processor sockets (Paragraph 0021, circuit board 160 includes processor sockets 162 and 166 having processor form factors), wherein the processor is connected to a first one of the two processor sockets (Fig. 2, 180, Processor), and the interposer is connected to a second one of the two processor sockets (Fig. 2, 100, Socket interposer; Paragraph 0029, preexisting circuit board 160 having preexisting socket 166 may be provided with the new functions of the socket interposer 100… when the socket 166 is a CPU socket and the computer system 150 is used in a server application for which one CPU is sufficient, then the cost of an additional processor may be saved.  Instead, a single processor 180 may be used).

Regarding claim 10, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches wherein the processor is one of a central processing unit (CPU) or a graphics processing unit (GPU) (Paragraph 0021, processor 180 (or CPU) has pins (not shown in FIG. 2) having a form factor configured to fit the form factor of the processor socket 162). 

Regarding claim 11, Shaeffer teaches an interposer for expanding accessible memory available to a processor (Fig. 2, 100, Interposer and 180, Processor), the interposer comprising: a circuit board (Fig. 2, 160, Interposer part of Circuit Board); a high speed communication interface on the circuit board (Fig. 3, 132, Processor link); a package with socket pins insertable in a processor socket in a motherboard wherein the circuit board is bonded to the package (Fig. 2, 100, Socket Interposer; Paragraph 0025, socket interposer 100 includes a central functional component 110, connectors 120 and optional additional component(s) 130.  The connectors 120 include a number of pins having a configuration, or form factor, configured to fit the processor socket 166 on the computer system 150), an optional interconnect module for cable routing (Fig. 3, 126, DDR PHY; Paragraph 0039, When the mode select switch 112 selects the inter-processor communication mode, an inter-processor communication path is followed from the mode select switch 112 comprising the processor link controller 114 coupled to the router 116, and the router 116 coupled to the cores and caches 118; i.e. Path of 132 avoids PHY 126); a double data rate (DDR) communication interface on the circuit board (Fig. 3, 126, DDR PHY); and a memory controller circuit (Fig. 3, 124, Memory Controller) that transmits signals received from the processor via the high speed communication interface to a memory module using the DDR communication interface (Fig. 3 Path from Processor to Memory Controller 124 to Memory 168; Paragraph 0040, memory mode path from the mode select switch 112 comprises the memory link protocol translation block 120 coupled to the memory controller 124, and the memory controller 124 coupled to the DDR PHY 126.  The memory mode provides lower latency and direct access from the processor 180 to the dedicated memory 168).
Shaeffer teaches a circuit board containing two processor sockets and capable of accepting an interposer into a socket with pins and an optional interconnect. Shaeffer does not explicitly teach the optional interconnect being a copper-based pluggable interface on the top of the interposer and the pins being on the bottom of the interposer. 
Swaminathan teaches an interposer (Figs. 3A/B, 300 & Fig. 4, 406; Paragraph 0029, With the first connector pair 302 decoupled, the connector assembly 122 has an disconnected connector assembly height 404 that may extend from the side 118 or 120 of the chip package 102, 202, as appropriate, to the side 406 of the interposer 300) comprising: a package with socket pins insertable in a processor socket (Fig. 3A, 302) of a motherboard (Fig. 3A, 102; Paragraph 0028, the second connector 402 is considered a component of the chip package 102, 202) wherein the circuit board is bonded to the package (Paragraph 0025, connector assemblies 122, 122A include an interposer 300, such as a circuit board with traces included therein between contacts within the a connector pair 302 and contacts 304 for the cable 124) and the socket pins are located on a bottom surface of the interposer (Fig. 4, 302; Paragraph 0026, the first connector pair 302 is configured to have relatively low resistance to insertion and removal of the connector pairs 302. In various examples, the connector pair 302 is a low insertion force (LIF) connector pair… Paragraph 0027, the first connector pair 302 includes a first connector 400 or "interposer connector" and a second connector 402 or a "package connector"… the first connector 400 may include conductive members or may be a male connector while the second connector 402 may not include conductive members or may be a female connector); a high speed communication interface on the circuit board, the high speed communication interface including an optional interconnect module for cable routing (Fig. 3A, Connectors 306), the optional interconnect module (Fig. 3A, 306, Connector is on top of interposer 300) protruding from a top surface of the interposer and providing a high speed pluggable interface on the top surface of the interposer (Paragraph 0026, the second connector pairs 306 are single row connectors, such as a linear edge connector (LEC)) for plugging in a routing cable (Fig. 3A, 124, Cable; Paragraph 0025, connector assembly 122 includes two second connector pairs 306 for coupling the cable 124 to the connector assembly 122). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the interposer to incorporate the teachings of Swaminathan and include a pluggable interface for a cable on the top of the interposer and the socket pins of Shaeffer on the bottom of the interposer.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow chip packages to efficiently utilize circuit board space (See Swaminathan: Paragraph 0013) use cable-based communication without obstruction by additional componentry (See Swaminathan: Paragraph 0012). 
Neither Shaeffer nor Swaminathan explicitly teach the pluggable interface is copper based. 
Alcorn teaches a packet with socket pins insertable in a processor socket in a motherboard and the socket pins are located on a bottom surface of the interposer (Fig. 3, 301, Pins); and a copper-based high speed pluggable interface for plugging in a routing cable (Paragraph 0053, the side of the interposer (202) opposite the PCB (109) would be coupled to a cable since the OCULINK connector is a small cable form factor that supports optical and copper signal transfer mediums). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the interposer to incorporate the teachings of Alcorn and include a copper-based interface connector.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a well-known and commonly used conductive metal for a connector composition/material, thus complying with industry standards for highly-conductive connectors.

Regarding claim 13, the combination of Shaeffer/Swaminathan/Alcorn teaches the interposer of claim 11. Shaeffer further teaches wherein the high speed communication interface is one of a compute express link (CXL) interface or a PCI Express (PCIe) interface (Fig. 3, 132, Processor link; Paragraph 0033, the processor link 132 could be any high-speed link generally used for another purpose.  Examples include an I/O link (e.g., PCIe)).

Regarding claim 16, the combination of Shaeffer/Swaminathan/Alcorn teaches the interposer of claim 11. Shaeffer further teaches wherein the processor is one of a central processing unit (CPU) or a graphics processing unit (GPU) (Paragraph 0021, processor 180 (or CPU) has pins (not shown in FIG. 2) having a form factor configured to fit the form factor of the processor socket 162).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2015/0134868) in view of Swaminathan (US 2014/0268577) in view of Alcorn (US 2018/0006391) and further in view of Wang (US 2015/0121133).

Regarding claim 3, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches wherein the second connection supports a double data rate (DDR) standard (Fig. 3, 126; Paragraph 0031, a double data rate (DDR) physical interface (PHY) 126). The combination of Shaeffer/Swaminathan/Alcorn does not explicitly teach the DDR protocol being either DDR3, DDR4, or DDR5. 
Wang teaches the DDR protocol being either DDR3, DDR4, or DDR5 (Fig. 1, 110, Memory Interface Circuit; Paragraph 0022, FIG. 1 illustrates a baseline memory system that consists of a host memory controller, 100, a memory interface circuit 110, and multiple memory devices 120.  One example of the memory interface circuit 110 illustrated is a DDR3 Registering Clock Driver (RCD).  A second example of the memory interface circuit 110 illustrated is a DDR4 Registering Clock Driver (RCD)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Wang and allow the DDR protocol to be either DDR3 or DDR4.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being compatible with commonly used and well-known variants of the DDR protocol, thus complying with industry standards. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2015/0134868) in view of Swaminathan (US 2014/0268577) in view of Alcorn (US 2018/0006391) and further in view of Thayer (US 2014/0108683).

Regarding claim 4, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer teaches wherein the memory controller circuit allows the processor access to the memory module (Fig. 3 Path from Processor to Memory Controller 124 to Memory 168; Paragraph 0040, memory mode path from the mode select switch 112 comprises the memory link protocol translation block 120 coupled to the memory controller 124, and the memory controller 124 coupled to the DDR PHY 126.  The memory mode provides lower latency and direct access from the processor 180 to the dedicated memory 168). The combination of Shaeffer/Swaminathan/Alcorn does not explicitly teach wherein the memory control interprets the received signals between the processor and the memory module. 
Thayer teaches wherein the memory controller circuit interprets signals between the memory module, and the processor to allow the processor access to the memory module (Fig. 3, 102, Data caused to be read from/written to storage locations with the memory controller chip; Paragraph 0032, With the memory controller chip, data is caused to be written to and read from storage locations of the first DRAM chip, as indicated by block 102). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Thayer and allow the memory controller circuit to interpret the signals being sent from the processor to the memory module of Shaeffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to perform memory access operations on the memory module, thus allowing read/write versatility (See Thayer: Paragraph 0003). 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2015/0134868) in view of Swaminathan (US 2014/0268577) in view of Alcorn (US 2018/0006391) and further in view of Botes (US 2016/0301752).

Regarding claim 8, the combination of Shaeffer/Swaminathan/Alcorn teaches the system of claim 1. Shaeffer further teaches the system further comprising: a first motherboard including two processor sockets (Fig. 2, 160, Circuit Board), wherein the processor is connected to a first one of the two processor sockets (Fig. 2, 180), and the interposer (Fig. 2, 100) is connected to a second one of the two processor sockets (Fig. 2, 100, Socket interposer; Paragraph 0029, preexisting circuit board 160 having preexisting socket 166 may be provided with the new functions of the socket interposer 100… when the socket 166 is a CPU socket and the computer system 150 is used in a server application for which one CPU is sufficient, then the cost of an additional processor may be saved.  Instead, a single processor 180 may be used); wherein the interposer is electrically connected to an external device (Fig. 2, 170; Paragraph 0024, the I/O interface 170 is used for external communication.  The I/O interface 170 includes I/O port(s) 174 and I/O controller 172). The combination of Shaeffer/Swaminathan/Alcorn does not explicitly teach a second motherboard including one or more processors, wherein the interposer is electrically connected to the one or more processors on the second motherboard.
Botes teaches a second motherboard (Fig. 4, 150; Paragraph 0021, the storage node 150 includes a printed circuit board 158 populated by a CPU 156, i.e., processor, a memory 154 coupled to the CPU 156, and a non-volatile solid state storage 152 coupled to the CPU 156) including one or more processors, wherein the interposer (Fig. 4, 156, CPU chip interposer) is electrically connected to the one or more processors on the second motherboard (Fig. 4, 402, First network; Paragraph 0028, CPUs 156 of the storage nodes 150 communicate with each other via the first network 402).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Botes and include a second motherboard containing processing and memory devices that can be communicated to via the interposer of Shaeffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a distributed memory system that can enhance system redundancy, thus making the memory system less error-prone (See Botes: Paragraph 0016 & 0018).

Regarding claim 9, the combination of Shaeffer/Swaminathan/Alcorn/Botes teaches the system of claim 8. Shaeffer teaches an external device have access to memory modules on the first motherboard via the interposer on the first motherboard (Paragraph 0030, If the socket interposer 100 includes an external communication controller such as an Ethernet controller, then access to the memory of the computer system 150 may be more rapidly made through both the I/O interface 170 and the socket interposer 100). The combination of Shaeffer/Swaminathan/Alcorn does not teach wherein the one or more processors on the second motherboard have access to memory modules on the first motherboard via the interposer on the first motherboard.
Botes teaches wherein the one or more processors on the second motherboard (Fig. 5, 150, Storage nodes) have access to memory modules (Fig. 5, 152, Storage units) on the first motherboard via the interposer on the first motherboard (Fig. 5, 502, Forwarding Unit within CPU; Paragraph 0031, storage unit 152 could communicate with another storage unit 152 via the second network 404, through a storage unit 152, and finally to the destination storage unit 152 via the forwarding unit 502 of a storage node 150).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Botes and include a second motherboard containing processing and memory devices that can be communicated to via the interposer of Shaeffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a distributed memory system that can enhance system redundancy, thus making the memory system less error-prone (See Botes: Paragraph 0016 & 0018).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer (US 2015/0134868) in view of Swaminathan (US 2014/0268577) in view of Alcorn (US 2018/0006391) in view of Botes (US 2016/0301752) and further in view of Thibado (US 2020/0227362).

Regarding claim 17, the combination of Shaeffer/Swaminathan/Alcorn/Botes teaches the system of claim 8. Shaeffer does not explicitly teach a cable coupled to the optional interconnect module. 
Swaminathan teaches a cable coupled to the optional interconnect module (Fig. 3A, 124, Cable; Paragraph 0025, connector assembly 122 includes two second connector pairs 306 for coupling the cable 124 to the connector assembly 122).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Swaminathan and include a pluggable interface for a cable on the top of the interposer and the socket pins of Shaeffer on the bottom of the interposer.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow chip packages to efficiently utilize circuit board space (See Swaminathan: Paragraph 0013) use cable-based communication without obstruction by additional componentry (See Swaminathan: Paragraph 0012). 
The combination of Shaeffer/Swaminathan/Alcorn/Botes does not teach a cable coupled to the optional interconnect module, wherein the interposer is electrically connected to the one or more processors on the second motherboard via the cable.
Thibado teaches a cable coupled to the optional interconnect module (Fig. 5, 570, Cable), wherein the interposer is electrically connected to the one or more processors on the second motherboard (Fig. 5, 550A, Second Interposer with CPU; Paragraph 0035, CPU 565A and CPU package 560A may be attached to RGA interposer 550A and CPU 565B and CPU package 560E may be attached to RGA interposer 550B… the first RGA interposer 550A and the second RGA interposer 550E may be attached to different motherboards 510) via the cable (Paragraph 0036, a first end of the HSIO cable 570 is attached to an array 559AA on the first RGA interposer 550A and a second end of the HSIO cable 570 is attached to an array 559BA on the second RGA interposer 550B).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Thibado and include the optional interconnect of Shaeffer on the top of the interposer with cable connections to a second processor on a second motherboard.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow high speed interconnection cables to be incorporated on top of the interposer topology to connect to different processors, thus increasing bandwidth capabilities of the interposer (See Thibado: Paragraphs 0003 & 0017).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0003791 to Butler discloses that copper connectors are conventional (See Paragraph 0055).
US PGPUB 2020/0096553 to Park discloses that low insertion force connectors use connector pins and contact pins. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184